OPINION
Before JACOBS, President Judge, and HOFFMAN, CER-CONE, PRICE, VAN der VOORT, SPAETH and HESTER, JJ.
PER CURIAM:
The order dismissing appellant’s Post Conviction Hearing Act Petition is vacated and the record remanded to the Court of Common Pleas of Dauphin County for a counselled evidentiary hearing. For the purposes of this hearing, counsel must be appointed from an office other than the Public Defender of Dauphin County and opportunity must be given to amend the pro se petition filed by appellant.
HESTER, J., dissents.
HOFFMAN, J., did not participate in the consideration or decision of this case.